On October 5,1992, the Defendant’s five (5) year sentence for Domestic Abuse and Resisting Arrest was revoked and the Defendant was ordered to serve the remainder of the sentence in the Montana State Penitentiary. The Defendant is allowed credit for the time from June 29,1992 to September 28,1992. It was a condition that if Defendant is paroled, he not be paroled to Hill County.
On May 6,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded pro se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also *31to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 6th day of May, 1993.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence imposed shall remain the same.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Thomas McKittrick, Chairman, Hon. G. Todd Baugh, and Hon. Robert Boyd, Judges
The Sentence Review Board wishes to thank Mr. Blythe for representing himself in this matter.